DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 06/22/2022 is acknowledged. Claims 43, 45, 46, 50, 52 and 53 are amended; claim 51 is canceled and claims 48, 49, 55 and 56 are withdrawn. Claims 43-47, 50 and 52-54 are under examination.

Rejections Withdrawn
Note any previous rejection over claim 51 is hereby withdrawn in response to Applicant’s cancelation of that claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 43-47, 50 and 52-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment. In summary, claims 43 and 50 have been amended to clarify that the mycelia, fruitbodies, mycelial extracts, fruitbody extracts or any combinations thereof of the medicinal mushroom species of Inonotus are all encompassed by the claims. A similar amendment was made to clarify claims 45 and 52. Finally, claims 46 and 53 have been amended to delete the phrase “or other natural products”, thereby overcoming the issue raised with respect to a broad range or limitation together with a narrow range or limitation.

Claim Rejections - 35 USC § 101
The rejection of claims 43-47 and 50-54 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in response to Applicant’s amendment of the claims. Specifically, the claims have been amended to recite the combination of psilocybin/psilocin, Hericium erinaceus and Inonotus species in range of dosages disclosed in the instant specification (pages 6-7) that result in increased Tropomyosin receptor kinase A (TrkA) binding compared to any single component administered separately. See the declaration filed 03/31/2022 (hereafter the “Stamets declaration”), which exemplified several dosages within the range disclosed in the instant specification. The data submitted in the Stamets declaration underscore that the combination of psilocin, Hericium erinaceus and Inonotus species in certain doses in a single composition result in increased TrkA binding affinity, which constitutes a marked difference from any of the individual doses alone, and therefore integrate the mixture of natural products into significantly more than the judicial exception.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bernard Brown II on 08/10/2022.
The application has been amended as follows:
(i)	Please cancel claims 48, 49, 55 and 56.

(ii)	Please amend the claims as follows:

43. A composition comprising:
0.1 mg to 10 mg of psilocybin or psilocin;
an extract of Hericium erinaceus comprising 50 mg to 200 mg of erinacines or hericenones; and
199 mg of one or more medicinal mushroom species of Inonotus mycelia, fruitbodies, mycelial extracts, fruitbody extracts, or combinations thereof.

45. The composition of claim 43, wherein the composition further comprises one or more of: mycelia, fruitbodies, mycelial extracts, or fruitbody extracts of fungi selected from the group consisting of Antrodia, Beauveria, Copelandia, Cordyceps, Ganoderma, Grifola, Hericium, Isaria, Panaeolus, Phellinus 

47. The composition of claim 43, wherein the composition further comprises one or more extracts of: Bacopa monnieri[Centella asiatica[Gingko biloba[Zingiber officinale[Ocimum sanctum[Polygonum cuspid atum[Origanum vulgare, Origanum onites[Rosmarinus species[Curcuma longa[Camellia sinensis[Lavandula Scutellaria lateriflora[Avena sativa, Avena byzantine[Salvia divinorum[Banisteriopsis caapi2Application No. 16/285,457Atty Docket No. 215261-9002-USO4Filed: February 26, 2019Response filed: June 22, 2022, Psychotria species[Tabemanthe iboga, Voacanga africana, Tabemaemontana undulate, lpomoea tricolor, Argyreia nervosa[Cannabis sativa, Cannabis indica, Cannabis ruderalis, or combinations thereof. 

50. A composition comprising:
0.1 to 10 mg of psilocybin or psilocin;
an extract of Hericium erinaceus comprising 50 mg to 200 mg of erinacines or hericenones; 
199 mg of one or more medicinal mushroom species of Inonotus mycelia, fruitbodies, mycelial extracts, fruitbody extracts or combinations thereof, and
niacin.  

52.  The composition of claim 50, wherein the composition further comprises one or more of: mycelia, fruitbodies, mycelial extracts, or fruitbody extracts of fungi selected from the group consisting of Antrodia, Beauveria, Copelandia, Cordyceps, Ganoderma, Grifola, Hericium, Isaria, Panaeolus, Phellinus 

54. (Previously presented) The composition of claim 50, wherein the composition further comprises one or more extracts of: Bacopa monnieri[Centella asiatica[Gingko biloba[Zingiber officinale[Ocimum sanctum[Polygonum cuspid atum[Origanum vulgare, Origanum onites[Rosmarinus species[Curcuma longa[Camellia sinensis[LavandulaScutellaria lateriflora[Avena sativa, Avena byzantine[Salvia divinorum[Banisteriopsis caapi2Application No. 16/285,457Atty Docket No. 215261-9002-USO4Filed: February 26, 2019Response filed: June 22, 2022, Psychotria species[Tabemanthe iboga, Voacanga africana, Tabemaemontana undulate, lpomoea tricolor, Argyreia nervosa[Cannabis sativa, Cannabis indica, Cannabis ruderalis, or combinations thereof.
 
Conclusion
	The amendments are made to clarify the claims. Claims 43-47, 50, 52-54 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649